                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                 CR-02-140-GF-BMM
                Plaintiff,
      vs.

                                                        ORDER
RANDALL SCOTT OLD PERSON,

                Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on November 8, 2019. (Doc. 134.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
      Judge Johnston conducted a revocation hearing on November 7, 2019. (Doc.

129.) The United States accused Old Person of violating his conditions of

supervised release: 1) by knowingly being in the company of a child under the agre

of 18 without the prior approval of his probation officer; 2) by failing to

successfully complete his sex offender treatment program; 3) by failing to follow

the instructions of his probation officer; and 4) by possessing a device that was

capable of accessing the internet without the prior approval of his probation

officer. (Doc. 127.)

      At the revocation hearing, the government satisfied its burden of proof with

respect to alleged violations 2, 3 and 4. (Doc. 129.) The government proved that

Old Person had violated the conditions of his supervised release by 2) by failing to

successfully complete his sex offender treatment program; 3) by failing to follow

the instructions of his probation officer; and 4) by possessing a device that was

capable of accessing the internet without the prior approval of his probation

officer. The government withdrew alleged violation 1. Judge Johnston found that

the violations the government proved are serious and warrant revocation, and

recommended that Old Person be incarcerated for 6 months, with 54 months of

supervised release to follow. (Doc. 134.)
      The violations prove serious and warrant revocation of Old Person’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 134) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant David Lee Armitage be

incarcerated for a term of 6 months, with 54 months of supervised release to

follow.

      DATED this 12th day of December, 2019.
